Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  The present application is a reissue of U.S. Patent No. 10,516,004 (hereinafter, the ‘004 patent).

Drawings
The specification states that Figure 1 illustrates a conventional organic light-emitting display panel (col. 4, lines 37-40).  Accordingly, Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Appropriate correction is required.
The manner of amending the drawings in reissue applications is set forth in 37 CFR 1.173(b)(3), reproduced below:
(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be 
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
At col. 3, lines 43-49, the specification recites, “[i]n one or more embodiments, a threshold voltage of the first subpixel is higher than a threshold voltage of the second sub-pixel” twice.
At col. 3, line 65-col. 4, line 2, the specification recites, “[i]n one or more embodiments, at last [sic] one layer of the organic stack has a gap at sides of the first spacer” twice.  The term “last” should be changed to –least--.
At col. 4, lines 3-6, the specification recites, “[i]n one or more embodiments, wherein at least one layer of the organic stack on the first spacer has an island shape” twice.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 16-17 recite that “the second spacer is higher than the first spacer.” The term “higher” is a relative term which renders the claims indefinite. It is unclear if the term “higher” refers to the position (location) of the second spacer in the display device or the height of the second spacer. The same applies to dependent claims 2-15 and 18-23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

2.	Claim 16 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Im et al. (US 2016/0020260).
	Im discloses an organic light-emitting display device comprising a substrate including a plurality of pixels.  Each pixel comprises a first sub-pixel (30) emitting light of a first color, a second sub-pixel (20) emitting light of a second color and a third sub-pixel (10) emitting light of a third color ([0051] and Fig. 9), wherein each of the first to third sub-pixels has an emission portion and a non-emission portion surrounding the emission portion (Figs. 9-10, both are reproduced below).
Fig. 9

    PNG
    media_image1.png
    176
    400
    media_image1.png
    Greyscale

Fig.10

    PNG
    media_image2.png
    184
    376
    media_image2.png
    Greyscale

	Im also discloses that the device comprises (Figs 9-10):
	a first electrode (123) on the emission portion of each of the first to third sub-pixels, 
	a bank (90) on the non-emission portion,
	a first spacer (50) provided on the bank at least between the first sub-pixel (30) and the second sub-pixel (20),
	an organic stack (140) above the first electrode and the first spacer, wherein the organic stack on the first electrode is spaced from sides of the first spacer; and
	a second electrode (150) disposed on the organic stack. 
	Im further discloses that the first spacer (50) is placed to block the emission portion of the second sub-pixel (20) from the emission portion of the first sub-pixel (30) (Fig. 9 and [0092]-[0093]).  As also shown in Figure 9, the second spacer is positioned higher than the first spacer.  A length (length in x direction, Fig. 9) of the first spacer (50) is shorter than a dimension (length in the x direction) of the first sub-pixel (30) in the x-direction. The second sub-pixel (20) and the third sub-pixel (10) are separated from the 
	Accordingly, Im anticipates claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 3.	Claims 1-4, 10-15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being obvious over Im in view of Ohnuma et al. (US 2012/0326201).
	Regarding claims 1 and 17, Im discloses an organic light-emitting display device comprising a substrate including a plurality of pixels and each pixel comprises a first sub-pixel (30) emitting light of a first color, a second sub-pixel (20) emitting light of a second color and a third sub-pixel (10) emitting light of a third color ([0051] and Fig. 9), and each of the first to third sub-pixels has an emission portion and a non-emission portion surrounding the emission portion (Figs. 9-10). 
	Im also discloses that the device comprises:
	a first electrode (123) on the emission portion of each of the first to third sub-pixels, 
	a bank (90) on the non-emission portion,

	an organic stack (140) above the first electrode and the first spacer, wherein the organic stack on the first electrode is spaced from sides of the first spacer; and
	a second electrode (150) disposed on the organic stack. 
	Im further discloses that the first spacer (50) is placed to block the emission portion of the second sub-pixel (20) from the emission portion of the first sub-pixel (30) (Fig. 9 and [0092]-[0093]).  As also shown in Figure 9, the second spacer is positioned higher than the first spacer.  A length (length in x direction, Fig. 9) of the first spacer (50) is shorter than a dimension (length in the x direction) of the first sub-pixel (30) in the x-direction. The second sub-pixel (20) and the third sub-pixel (10) are separated from the first sub-pixel (30) in a second direction (y direction) crossing the first direction (x direction) (Fig. 9).
	However, Im does not teach that the first spacer has a negatively tapered shape as recited in claims 1 and 17. 
Ohnuma teaches an organic light-emitting display device comprising similar structure as that of Im, which includes an light emitting element 150a/150b (comprising an organic stack) between a first electrode (151a/151b) and a second electrodes (152), and a spacer (140c, Fig. 2C, reproduced below) on a bank. Ohnuma describes that the spacer has a tapered structure where the bottom is narrower than the top (negatively tapered shape) which is capable of preventing short circuit between the first and the second electrodes and suppress current flowing/crosstalk between the light emitting elements (pixels) ([0070]-[0073]).

    PNG
    media_image3.png
    182
    400
    media_image3.png
    Greyscale

	 Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make Im’s first spacer in a negatively tapered shape, as taught by Ohnuma, in order to prevent short circuit between the first and the second electrodes and suppress current flowing/crosstalk between the light emitting elements.
	Further, with respect to claim 17, Im discloses the first spacer (50) comprises a first segment and a second segment between the first sub-pixel (30) and the second sub-pixel (20), wherein the first segment and the second segment are directly connected as recited in claim 17 (Fig. 9, note: the first spacer 50 can be viewed as including two directly connected segments). 
	Regarding claim 2, Im discloses that the length in the x direction of the first spacer is greater than a dimension (length of the second sub-pixel (20) in the x direction) (Fig. 9).
Regarding claim 3, Im discloses that the second sub-pixel (20) and the third sub-pixel (10) are alternately disposed in the first direction (x direction) and the first spacer extends between the first sub-pixel (30) and the third sub-pixel 10) (see Fig. 9).
	Regarding claim 4, Im teaches the first sub-pixel (30) extends in the x direction at least to an edge of the third sub-pixel (10), the edge being located at a side of the third pixel (10) away from the second sub-pixel (20) (see Fig. 10).
	Regarding claim 10, Im discloses that the second sub-pixel (20) and the third sub-pixel (10) are smaller than the first sub-pixel (30) (Fig. 9).
	Regarding claims 11-12, Im discloses that the organic stack comprises a hole injection layer interposed between an organic layer and a first pixel electrode.  A hole injection layer may be interposed between the hole transport layer and the first pixel electrode ([0063]).
	However, Im does not specify that the device comprises an electron transport layer as recited in claim 11 and a charge generation layer between a plurality of stacks as recited in claim 12.	
	It is well known in the art that an organic light-emitting device may comprise an electron transport layer and a charge generation layer.  For example, Ohnuma teaches that the organic stack includes a hole injection layer (1113) contacting the first electrode (1101), a hole transport layer (1114), a light-emitting layer (1115), and an electron transport layer (1116, Fig. 5B) ([0114]).  Ohnuma also teaches that the device includes a charge generation layer (1104) between the plurality of stacks (1103a and 1103b) (Fig. 5D, [0116]).  

	Regarding claims 13-14, Figure 10 of Im shows that the organic stack (140) has a gap at the sides of the first spacer (50) as recited in claim 13 and has an island shape as recited in claim 14.  
	Regarding claim 15, Im discloses that the first sub-pixel (30) is a blue sub-pixel, the second sub-pixel (20) is a red sub-pixel and the third sub-pixel (10) is a green sub-pixel ([0051]). 
	Regarding claim 19, Im discloses that the second sub-pixel (20) and the third sub-pixel (10) are alternately disposed in the x direction and the first segment is disposed along the x direction (see Fig. 9).
	Regarding claims 20-21, it is noted that the claims do not specify the location of the first segment in the first spacer.  Figure 10 of Im shows that at least one end of the first segment is positioned next to the emission portion of the first sub-pixel (30). The first segment includes a longitudinal pattern parallel to at least one side of the emission portion of the first sub-pixel (30) (see Fig. 10). 
	
4.	Claims 5-8, 18 and 23 are rejected under 35 U.S.C. 103 as being obvious over Im in view of Ohnuma, as applied to claims 1-4, 10-15, 17 and 19-21 above, and further in view of Ko (KR-20090021710, translation included).
	Im in view of Ohnuma is relied upon for the reasons stated above in Rejection No. 3.
	The cited references do not disclose that the first spacer comprises a first segment between the first sub-pixel and the second sub-pixel and a second segment between the second sub-pixel and the third sub-pixel, where the first and the second segments are directly connected as recited in claims 5-6 and 18 or the first and second segments are separated in the first direction as recited in claim 7.  The cited references also do not disclose the first spacer having a width ranging from 1 to 5 microns as recited in claim 8 and the second spacer has a positively tapered shape as recited in claim 23.
	Ko teaches an organic electroluminescent device comprising a substrate, a plurality of sub pixels and a plurality of spacers (140) (Figures 1a, 1b and 2).  The spacer can be divided on the same line.  A divided spacer can have the same length or has a different length.  The height, angle, and width of the spacer can be changed according to a position of the substrate (abstract).
	Ko also teaches that the first spacer 140 comprises a first segment between a first sub-pixel (120) and a second sub-pixel, and a second segment between the second sub-pixel and the third sub-pixel, wherein the first and the second segments are directly connected (on the same line) (Fig. 1a) as recited in claims 5-6 and 18 or are separated 
	Ko further teaches that the first spacer has a width ranging from 2.0 to 4.5 microns as recited in claim 8 and the second spacer has a positively tapered shape as recited in claim 23 (para. 55 and Fig. 4).
	 Both Im and Ko teach the use of spacers between a plurality of pixels to provide a barrier between the pixel regions.  Im discloses that, when an organic stack layer is deposited, the spacer reduces the probability that the organic layer will intrude into the region of each of pixel region, thereby reducing the pixel defect rate ([0093]).  Ko also teaches that the spacer is provided to improve the production yield in a manufacturing process, improve the uniformity of the thin film of the device, and reduce the failure rate (para. 8 and para. 9).
	Accordingly, it would have been obvious to one of ordinary skill in the art to  provide the spacer of Im with the specific designs as suggested by Ko in order to further improve the production yield in the manufacturing process, improve the uniformity of the thin film of the device and reduce the failure rate.
                                            
5.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Im in view of Ohnuma, as applied to claims 1-4, 10-15, 17 and 19-21 above, and further in view of Shih et al. (US 2016/0342038).
	Im in view of Ohnuma is relied upon for the reasons stated above in Rejection No. 3.

	Shih teaches a display device comprising a plurality of sub-pixels (Fig. 1) wherein a threshold voltage of one sub-pixel is higher than a threshold voltage of another sub-pixel, thereby suppressing the phenomenon of yellow-bias, green-bias, and/or green-bias, and, therefore, mitigating a color shift problem, as compared to a conventional pixel array ([0099]).
	Accordingly, it would have been obvious to one of ordinary skill in the art to design the threshold voltage of the first sub-pixel to be higher than the threshold voltage of the second sub-pixel in order to mitigate the color shift problem, as suggested by Shih.

Allowable Subject Matter
	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, does not anticipate nor render obvious the device as recited in claim 22, wherein a length of the first segment of the first spacer in a first direction is shorter than a length of the first sub­pixel in the first direction, and is longer than the emission portion of the second sub-pixel in the first direction.

Duty to Disclose
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,516,004 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively. The official fax number for the organization where this application is assigned is 571-273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Signed:
/LING X XU/                                                                                                                                                                                                Patent Reexamination Specialist
Central Reexamination Unit 3991
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991